Case 1:21-cr-00068-TNM Document 20 Filed 01/21/21 Page 1 of 17
Case 1:21-cr-00068-TNM Document 20 Filed 01/21/21 Page 2 of 17
   Case 1:21-cr-00068-TNM Document 20 Filed 01/21/21 Page 3 of 17




                          District of Columbia




          Defendant(s)




Code Section                                 Offense Description




                                                           Complainant’s signature


                                                            Printed name and title




                                                              Judge’s signature


                                                            Printed name and title
Case 1:21-cr-00068-TNM Document 20 Filed 01/21/21 Page 4 of 17
Case 1:21-cr-00068-TNM Document 20 Filed 01/21/21 Page 5 of 17
Case 1:21-cr-00068-TNM Document 20 Filed 01/21/21 Page 6 of 17
Case 1:21-cr-00068-TNM Document 20 Filed 01/21/21 Page 7 of 17
Case 1:21-cr-00068-TNM Document 20 Filed 01/21/21 Page 8 of 17
Case 1:21-cr-00068-TNM Document 20 Filed 01/21/21 Page 9 of 17
Case 1:21-cr-00068-TNM Document 20 Filed 01/21/21 Page 10 of 17
Case 1:21-cr-00068-TNM Document 20 Filed 01/21/21 Page 11 of 17
Case 1:21-cr-00068-TNM Document 20 Filed 01/21/21 Page 12 of 17
Case 1:21-cr-00068-TNM Document 20 Filed 01/21/21 Page 13 of 17
Case 1:21-cr-00068-TNM Document 20 Filed 01/21/21 Page 14 of 17
Case 1:21-cr-00068-TNM Document 20 Filed 01/21/21 Page 15 of 17
Case 1:21-cr-00068-TNM Document 20 Filed 01/21/21 Page 16 of 17
Case 1:21-cr-00068-TNM Document 20 Filed 01/21/21 Page 17 of 17
